 



EXHIBIT 10

PARTICIPATION UNITS

This Grant Document sets forth the terms and conditions of your grant of
Participation Units (“Participation Units”) under the Merrill Lynch & Co., Inc.
(“ML&Co.”) Long-Term Incentive Compensation Plan (the “Plan”) granted under the
Managing Partners Incentive Program (“MPP”) and convertible into Restricted
Shares under the Plan.

1. THE PLAN

This grant is made under the Plan, the terms of which are incorporated into this
Grant Document. Capitalized terms used in this Grant Document that are not
defined, shall have the meanings as used or defined in the Plan, which is
included in the Prospectus sent to you with this grant. Merrill Lynch, as used
in this Grant Document, shall mean ML&Co., its subsidiaries and affiliates.
References in this Grant Document to any specific Plan provision shall not be
construed as limiting that provision or the applicability of any other Plan
provision.

2. GRANT CONDITIONS

By accepting this grant, you acknowledge that you understand that the grant is
subject to all of the terms and conditions contained in the Plan and in this
Grant Document and that you consent to all grant terms and conditions, including
without limitation, the covenants set forth in paragraph 4 of this Grant
Document.

PARTICIPATION UNITS

     
 
  (a)  
General. Participation Units represent a conditional right to shares of ML & Co.
Common Stock, dependent upon the attainment of certain goals for the
Corporation’s ROE (defined below), as determined on the Conversion Dates
(defined below).
     
 
  (b)  
Voting-Dividends. Your Participation Units do not have voting rights. Prior to
the Conversion Dates for the relevant Participation Units, a holder of a
Participation Unit will be paid cash amounts equal to dividends paid on a share
of ML&Co. Common Stock, which shall cease when the Participation Units are no
longer outstanding.
     
 
  (c)  
Conversion of Participation Units into Restricted Shares*. One-third of the
Participation Units shall convert into Restricted Shares (described under
“RESTRICTED SHARES” below) on each of January 31, 2007, January 31, 2008 and
January 31 2009 (each a “Conversion Date”), based on ROE determined for the most
recently completed fiscal year. Participation Units converted on the Conversion
Date will cease to be outstanding immediately following conversion.
     
 
  (d)  
Conversion Ratio. The ratio for conversion of Participation Units to Restricted
Shares shall be as set forth in a schedule to this Grant Document as may be
adjusted from time to time as necessary to reflect any normalization of ROE
confirmed by the Management Development and Compensation Committee of the Board
of Directors (“MDCC”)



--------------------------------------------------------------------------------

*  
For grants made to executives in certain countries, the Participation Units will
be convertible into Restricted Units.

1



--------------------------------------------------------------------------------



 



  (e)  
Determination of ROE. In each of January 2007, January 2008 and January 2009,
the MDCC shall review and confirm ROE, as defined below, for the immediately
proceeding fiscal year.
     
 
     
“ROE” with respect to any fiscal year shall mean the Return on Equity as
reported by the Corporation in its earnings press release in January with
respect to the relevant fiscal year subject to adjustments, if any, deemed
appropriate in order to normalize ROE to emphasize operating results. The MDCC’s
review and confirmation of the ROE and the Conversion Ratio for a particular
performance period shall be final and binding on Participants.

     
 
  (f)  
Issuance of Restricted Shares. Upon confirmation by the MDCC, the Company shall
issue the appropriate number of Restricted Shares in accordance with the
Conversion Ratio on January 31 of the relevant year and the corresponding
Participation Units shall cease to be outstanding, immediately following
conversion.
     
 
  (g)  
Conversion of Participation Units in Connection with a Change-in-Control. In the
event of a Change-in-Control of the Corporation as defined in LTICP, then
immediately prior to the consummation of the Change-in-Control, one third of the
Participation Units (relating to the year in which the transaction occurs) shall
be converted into Restricted Shares (or Restricted Units) at a ratio of 2.5:1
and the remaining outstanding Participation Units (relating to subsequent years)
shall be converted at a ratio of 1:1. The vesting and payment of the converted
Restricted Shares shall occur in accordance with paragraph 5 hereof.
     
 
  (h)  
Termination of Your Rights to Participation Units under Certain Circumstances.
Except as provided in paragraph 3 hereof, if, prior to the Conversion Date for
the relevant Participation Units, (1) your employment terminates for any reason
other than death, Career Retirement (as defined in paragraph 3) or Disability
(as defined in paragraph 3) or as a result of a Reduction in Force (as described
in paragraph 4), (2) you violate any of the covenants outlined in paragraph 4 of
this Grant Document (the “Covenants”), or (3) following termination for Career
Retirement, you fail to deliver the Annual Certification described below, your
right to outstanding Participation Units shall terminate and they will be
cancelled.

RESTRICTED SHARES

     
 
  (a)  
General. A Restricted Share is a share of ML&Co. Common Stock that is
beneficially owned by you but held by ML&Co. on your behalf until the end of the
Vesting Period described below. Your Restricted Shares have voting rights and
pay quarterly dividends, when regular dividends are paid on ML & Co. Common
Stock.
     
 
  (b)  
Vesting Period. Except as described in paragraph 3, of this Grant Document, your
rights to Restricted Shares shall terminate and the Restricted Shares will be
cancelled if you terminate employment or otherwise violate any of the terms and
conditions of your grant during the Vesting Period ending on January 31, 2010
(“Vesting Date”). Restricted Shares may not be sold, transferred, assigned,
pledged or otherwise encumbered during the Vesting Period. Following the end of
the Vesting Period, Restricted Shares will be delivered to you, subject to

2



--------------------------------------------------------------------------------



 



     
the Company’s right to reduce the number of shares to be delivered by an amount
of shares necessary to satisfy Merrill Lynch’s applicable tax withholding
requirements.

     
 
  (c)  
Termination of Your Rights to Restricted Shares under Certain Circumstances.
Except as provided in paragraph 3 hereof, if (1) your employment terminates for
any reason other than death, Career Retirement (as defined in paragraph 3) or
Disability (as defined in paragraph 3) or as a result of a reduction in force,
(2) you violate any of the covenants outlined in paragraph 4 of this Grant
Document (the “Covenants”), (3) following termination for Career Retirement, you
fail to deliver the Annual Certification described in sub-paragraph (b) under
“Effect of Termination of Employment on Restricted Shares” in paragraph 3, your
right to unvested Restricted Shares shall terminate, Restricted Shares will be
cancelled and will not be delivered to you.
     
 
  (d)  
Delivery — Merrill Lynch Account Designation.
     
 
  (i)  
Once your Restricted Shares have vested in accordance with the terms of this
Grant Document, you will be entitled to have those shares delivered, as soon as
practicable, to a Merrill Lynch account.
     
 
  (ii)  
As a participant in the Plan, you must designate a Merrill Lynch account into
which shares of ML&Co. Common Stock will be deposited when they are released to
you. This account cannot be a Trust Account, Individual Retirement Account or
other tax-deferred account. You may use a joint account if you are the primary
owner of the account. Account designations can be made on the Payroll Self
Service Web Site at http://hr.worldnet.ml.com/edf2. (From the HR Intranet
homepage, click on Payroll Self Service.) If you do not designate an account,
Merrill Lynch will mail certificates representing shares released to you.

3. EFFECT OF TERMINATION OF EMPLOYMENT.

   
 
   
Prior to Conversion of Participation Units.
   
 
   
In general, if, prior to the conversion of your Participation Unit for your
grant, your employment terminates or you fail to comply with the covenants
contained in paragraph 4 of this Grant Document, your rights to your
Participation Units will cease and they will be cancelled. In the case of
termination of employment, if your termination occurs in connection with the
limited circumstances outlined below a portion of your grant will convert to
Restricted Shares (as described below) and continue to vest notwithstanding
termination, provided that you continue to satisfy the conditions described
below. If you fail to comply with these conditions, your rights to your
Restricted Shares will cease and they will be cancelled.

     
 
  (a)  
Death. One-third of the Participation Units (relating to the year in which Death
occurs) will be converted into Restricted Shares at a 1:1 Conversion Ratio and
the resulting Restricted Shares will vest immediately and shares will be
delivered to a designated beneficiary or estate as soon as possible. Any
unconverted Participation Units will be cancelled.
     
 
  (b)  
Disability, Career Retirement; Reduction in Force. If (1) employment is
terminated as a result of Disability, (2) upon termination, you qualify for
Career Retirement (as defined

3



--------------------------------------------------------------------------------



 



     
below) or (3) you are terminated due to a Reduction in Force then a portion of
the Participation Units representing your annual contribution for the year in
which the termination occurs will be converted at a Conversion Ratio of 1:1,
effective upon termination provided that, (1) you do not compete with the
business of, or recruit employees from, Merrill Lynch, (2) you do not violate
the covenants contained in paragraph 4; and (3) you sign and return an Agreement
and Release in the form prescribed by Merrill Lynch and comply thereafter with
the terms of the Agreement and Release. All unconverted Participation Units will
be cancelled effective upon termination of employment.
     
 
  (c)  
Termination of Employment for Other Reasons. In the event employment is
terminated for any other reason, rights to Participation Units that have not
converted shall terminate and they will be cancelled effective upon termination
of employment.

   
 
   
Effect of Termination of Employment on Restricted Shares
   
 
   
In general, if, prior to the end of the Vesting Period for your grant, your
employment terminates or you fail to comply with the covenants contained in
paragraph 4 of this Grant Document, your rights to your unvested Restricted
Shares will cease and they will be cancelled. In the case of termination of
employment, if your termination occurs in connection with the limited
circumstances outlined below your grant will continue to vest notwithstanding
termination, provided that you continue to satisfy the conditions described
below. If you fail to comply with these conditions, your rights to your
Restricted Shares will cease and they will be cancelled:

     
 
  (a)  
Death. If your death occurs prior to the Vesting Date for your Restricted
Shares, any unvested Restricted Shares will vest immediately and shares (net of
any withholding requirements) will be delivered to your designated beneficiary
or estate as soon as possible.
     
 
  (b)  
Disability or Career Retirement. If your employment is terminated as a result of
Disability or if you qualify for Career Retirement (as defined below), your
Restricted Shares will continue to vest notwithstanding your termination
provided that, (1) you do not compete with, or recruit employees from, Merrill
Lynch and provide Merrill Lynch with a certification upon your termination and
at least annually thereafter (the “Annual Certification”) that you are not
engaged in or employed by a business which is in competition with Merrill Lynch
and have not solicited or recruited employees from Merrill Lynch and (2) you do
not violate the covenants contained in paragraph 4. If you compete with the
business of or recruit employees from Merrill Lynch, fail to return the Annual
Certification to Merrill Lynch or violate the covenants contained in paragraph 4
during the Vesting Period for your Restricted Shares, your rights to your
unvested Restricted Shares will terminate and the Restricted Shares will be
cancelled.
     
 
  (c)  
Termination of Employment Due to Reduction in Force. If your employment is
terminated in connection with a reduction in force, your Restricted Shares will
continue to vest notwithstanding your termination; provided that, (i) you sign
and return an Agreement and Release in the form prescribed by Merrill Lynch and
(ii) you comply thereafter with its terms and with the covenants contained in
this Grant Document.
     
 
  (d)  
Termination of Employment for Other Reasons: In the event your employment is
terminated for any other reason than those specified in subparagraphs (a),
(b) or (c) under the

4



--------------------------------------------------------------------------------



 



     
heading “Effect of Termination on Your Restricted Shares”, your rights to your
unvested Restricted Shares shall terminate and the Restricted Shares will be
cancelled.

Definitions:

   
 
   
To be eligible for “Career Retirement” treatment, you must fulfill the following
requirements:
   
 

· No determination shall have been made that there was Cause (as defined below)
to disqualify you from Career Retirement treatment; and

· You must have completed at least 5 years of service with Merrill Lynch; and

· You (1) must be at least 45 years of age or (2) your age and service combined
and computed as full years and completed months must total at least 60; or

· At the request of Merrill Lynch, you become an employee (upon termination with
Merrill Lynch) of a non-consolidated joint venture of Merrill Lynch, a spin-off
or a new joint venture company in which Merrill Lynch has made a substantial
investment and that is expressly approved for Career Retirement treatment by the
Head of Human Resources.

· You will not be eligible for Career Retirement if: (1) following your
termination, you engage in any business that is in competition with the business
of Merrill Lynch, (2) prior to or following your termination you solicit or
recruit any Merrill Lynch employees, (3) you fail to complete and return the
Annual Certification, that you are in compliance with conditions 1 and 2 or
(4) prior to or following your termination, you violate any of the covenants
contained in paragraph 4 hereof.

“Disability” shall mean a physical or mental condition that, in the opinion of
the Head of Rewards and Recognition Planning of Merrill Lynch (or his or her
functional successor), renders you incapable of engaging in any employment or
occupation for which you are suited by reason of education or training.

“Cause” shall mean a determination by a committee appointed by the Head of
Rewards and Recognition Planning of Merrill Lynch (or his or her functional
successor), that in its sole, absolute, and un-reviewable discretion: (i) at the
time of the termination of your employment, you had committed: a) any violation
of Merrill Lynch’s rules, regulations, policies, practices and/or procedures; b)
any violation of the laws, rules or regulations of any governmental entity or
regulatory or self-regulatory organization, applicable to Merrill Lynch; or c)
criminal, illegal, dishonest, immoral, or unethical conduct reasonably related
to your employment; and (ii) as a result of such conduct, it is appropriate to
disqualify you from Career Retirement treatment with respect to the
Participation Units or Restricted Shares covered by this Grant Document.

4. CONDITIONS.

     
 
  (a)  
Notice Period. You agree that for the remainder of your employment, you shall
provide ML&Co. with at least six months advance written notice (the “Notice
Period”) prior to the termination of your employment. During this Notice Period,
you shall remain employed by

5



--------------------------------------------------------------------------------



 



     
Merrill Lynch (and receive base salary and certain benefits, but will not
receive any payments or distributions or accrue any rights to a bonus or any
payments or distributions under the Variable Incentive Compensation Program,
pro-rata or otherwise) and shall not commence employment with any other
employer. You further agree that during the Notice Period, you shall not
directly or indirectly induce or solicit any client of Merrill Lynch to
terminate or modify its relationship with Merrill Lynch.
     
 
  (b)  
Employment by a Competitor. You agree that, during the period beginning on the
date of the termination of your employment and ending on the Vesting Date for
Restricted Shares issued upon conversion of the Participation Units, you will
not, without prior written consent from ML&Co., engage in any employment, accept
or maintain any directorship or other position, own an interest in, or, as
principal, agent, employee, consultant or otherwise, provide any services to
anyone, whether or not for compensation, in any business that is engaged in
competition with the business of the ML&Co. or its affiliates (a “Competitive
Business”).
     
 
  (c)  
Non-Solicitation. You agree that you will not directly or indirectly solicit for
employment any person who is or was an employee of ML&Co. or any of its
affiliates at any time during the six-month period immediately preceding the
date of such solicitation.
     
 
  (d)  
No Hire. You agree that during a period of six months following your
termination, you will not hire or otherwise engage, directly or indirectly
(including, without limitation, through an entity with which the you are
associated), as an employee or independent contractor, any person who is or was
an employee of the ML&Co. or any of its affiliates and who, as of the date of
your termination of employment, had the title First Vice President or Managing
Director or higher and reported directly to the Executive or to the Chief
Executive Officer or President of the Company (“Executive, CEO or President
Direct Reports”) or any person with the title First Vice President or Managing
Director or higher who, at the time of your termination, reported directly to
the Executive, CEO or President Direct Reports, provided, however, that this
paragraph 4(iv) shall not apply to you, if at the time of your termination you
are not a direct report to the CEO, or, the President, if any, of ML&Co. and
provided further that the hiring of any person whose employment was
involuntarily terminated by ML&Co. or any of its affiliates shall not be a
violation of this covenant.
     
 
  (e)  
Non-Disparagement. You agree that you will not disparage, portray in a negative
light, or make any statement which would be harmful to, or lead to unfavorable
publicity for, ML&Co. or any of its affiliates, or any of its or their current
or former directors, officers or employees, including without limitation, in any
and all interviews, oral statements, written materials, electronically displayed
materials and materials or information displayed on internet- or
intranet-related sites; provided however, that this Grant Document will not
apply to the extent you are making truthful statements required by law or by
order of a court or other legal body having jurisdiction or when responding to
any inquiry from any governmental agency or regulatory or self-regulatory
organization.
     
 
  (f)  
Confidential Information. You agree that following any termination of
employment, you will not without prior written consent or as otherwise required
by law, disclose or publish (directly or indirectly) any Confidential
Information (as defined below) to any person or copy, transmit or remove or
attempt to use, copy, transmit or remove any Confidential Information

6



--------------------------------------------------------------------------------



 



     
for any purpose. “Confidential Information” means any information concerning
ML&Co. or any of its affiliates’ business or affairs which is not generally
known to the public and includes, but is not limited to, any file, document,
book, account, list, process, patent, specification, drawing, design, computer
program or file, computer disk, method of operation, recommendation, report,
plan, survey, data, manual, strategy, financial data, client information or
data, or contract which comes to your knowledge in the course of your employment
or which is generated by you in the course of performing the obligations related
to your employment whether alone or with others.
     
 
  (g)  
Confidentiality. You also agree that in the event your employment is terminated
you will not disclose the circumstances of your termination to any other party,
except that you may make such disclosure: on a confidential basis to your tax,
financial or legal advisors, your immediate family members, or any prospective
employer or business partner, provided that, in each case, such third party
agrees to keep such circumstances confidential.
     
 
  (h)  
Cooperation. You agree to (i) provide truthful and reasonable cooperation,
including but not limited to your appearance at interviews and depositions, in
all legal matters, including but not limited to regulatory and litigation
proceedings relating to your employment or area of responsibility at Merrill
Lynch or its affiliates, whether or not such matters have already been commenced
and through the conclusion of such matters or proceedings, and (ii) to provide
Merrill Lynch’s counsel all documents in yours possession or control relating to
such regulatory or litigation matters.
     
 
  (i)  
Injunctive Relief. Without limiting any remedies available, you acknowledge and
agree that a breach of the covenants contained in subparagraphs (a) — (d),
(f) and (g) of this paragraph 4 will result in material and irreparable injury
to Merrill Lynch and its affiliates for which there is no adequate remedy at law
and that it will not be possible to measure damages for such injuries precisely.
Therefore, you agree that, in the event of such a breach or threat thereof,
Merrill Lynch shall be entitled to seek a temporary restraining order and a
preliminary and permanent injunction, without bond or other security,
restraining him or her from engaging in activities prohibited by subparagraphs
(a) — (d), (f) and (g) of this paragraph 4 or such other relief as may be
required specifically to enforce any of the covenants in subparagraphs (a) —
(d), (f) and (g) of this paragraph 4, provided however, that Merrill Lynch shall
be entitled to seek injunctive relief for violations of subparagraph (c) of this
paragraph 4 only during the period beginning on the date of your termination of
employment and ending on the first anniversary of that date.

5. EFFECT OF A CHANGE IN CONTROL OF ML&CO.

   
 
   
If a Change of Control of ML&Co. (as defined in the Plan) occurs following the
conversion of Participation Units and your employment subsequently terminates
without Cause (as defined in the Plan), or for Good Reason (as defined in the
Plan), you will be paid the Fair Market Value of all of your Restricted Shares
in cash.

7